Citation Nr: 1509175	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for vision loss.  It is also on appeal of a September 2008 administrative decision of the VA RO in Indianapolis, Indiana, which denied entitlement to a TDIU.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

These matters were previously remanded by the Board in October 2012.  They have been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.

As noted in the introduction, these matters were previously remanded by the Board in October 2012.  In its October 2012 remand, the Board directed the RO to: (1) contact the Social Security Administration (SSA) to request and obtain records associated with the Veteran's application for SSA disability benefits; (2) contact the State of Indiana to request and obtain records associated with the Veteran's application for state disability benefits; (3) obtain records associated with any claim for worker's compensation benefits; and (4) obtain all relevant medical records from Dr. Creboe.  The October 2012 Board remand further instructed that, in accomplishing this development, if it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

In November 2012, the RO sent the Veteran a letter asking the Veteran to "tell us whether you are receiving or expect to receive sick benefits, worker's compensation or unemployment compensation."  The RO enclosed with the November 2012 letter a VA form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, so that the Veteran could identify any outstanding treatment records, specifically to include treatment records from Dr. Creboe.  The record reflects that, following the November 2012 letter, the RO obtained records relating to the Veteran's application for SSA disability benefits and associated them with the record.  The record also reflects that in December 2012, the Veteran submitted medical records from Dr. Creboe and his staff dated November 2005 to December 2009.  Thus, the October 2012 Board remand directives as to obtaining SSA records and records from Dr. Creboe were completed.

However, the record does not contain any documentation showing that the RO contacted the State of Indiana to request and obtain records associated with the Veteran's application for state disability benefits, or took steps to obtain records associated with the Veteran's claim for worker's compensation benefits.  In this regard, the Board finds that the general questions posed to the Veteran in the November 2012 letter did not complete the October 2012 Board remand directives.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand these matters once again to ensure full compliance with the October 2012 remand directives.

In addition, at the August 2012 Board hearing, the Veteran stated in regard to his treatment for vision loss, "The VA's been sending me to Battle Creek, Michigan, where they have specialists."  It is unclear when the Veteran received this specialist treatment in Battle Creek, Michigan.  However, the VA treatment records currently of record date only through April 2012, several months before the August 2012 Board hearing.  Accordingly, there may be outstanding, relevant VA treatment records.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, on remand, VA treatment records, to include from the Battle Creek VA Medical Center, for dates April 2012 through the present should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, to include from the Battle Creek VA Medical Center, for dates April 2012 through the present, and associate the records with the record.

2.  Contact the State of Indiana and request a copy of all determinations granting, denying, or confirming an award of state disability benefits, as well as all medical and employment records relied upon in making the determination(s).  Any authorization necessary to obtain such records should be specifically requested from the Veteran.  All efforts to obtain such records should be documented in the record.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the record.

3.  Contact the Veteran and request that he specifically identify the names and addresses of all employers from whom he applied for, and/or received, workers' compensation benefits, and the names and addresses of each provider of medical treatment for injury/disability associated with each workers' compensation benefits claim.  Also request that the Veteran provide signed authorization for each employer, and provider of associated medical treatment, to release such records to VA.  Obtain a copy of all determinations associated with any claim for worker's compensation benefits, as well as all medical and employment records relied upon in making the determination(s), to include claims filed against the Veteran's last employer, Chrysler.  All efforts to obtain such records should be documented in the record.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the record.

4.  After completion of the above, review the expanded record, including the evidence entered since the Supplemental Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

